Citation Nr: 1750848	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-09 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service connected right ankle disability. 

2.  Entitlement to service connection for a neck disability, to include as secondary to service connected right ankle disability. 

3.  Entitlement to service connection for left ankle disability, to include as secondary to service connected right ankle disability.

4.  Entitlement to a rating in excess of 20 percent for residuals of a right ankle sprain. 

5.  Entitlement to service connection for a bilateral shoulder disability.  

6.  Entitlement to service connection for sciatica of the left leg (also claimed as lower extremity numbness, tingling, and pain).

7.  Entitlement to service connection for a bilateral hip disability, so include as secondary to service connected right ankle disability. 

8.  Entitlement to service connection for headaches, to include as secondary to service connected temporal mandibular joint disorder (TMJ).  

9.  Entitlement to service connection for thoracic spine disability, to include as secondary to service-connected right ankle disability.  

10.  Entitlement to service connection for a disability manifested by muscle twitching (also claimed as spasms). 

11.  Entitlement to service connection for bilateral hand numbness.

12.  Entitlement to service connection for fibromyalgia.

13.  Entitlement to service connection for prostate enlargement.  

14.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service connected right ankle disability.  

15.  Entitlement to service connection for a disability manifested by bilateral upper extremity numbness, tingling, and pain.

16.  Entitlement to service connection for a disability manifested by right lower extremity numbness, tingling, and pain. 

17.  Entitlement to service connection for urinary incontinence, to include as secondary to fibromyalgia.

18.  Service connection for obstructive sleep apnea, to include as secondary to service connected psychiatric disability. 

19.  Entitlement to service connection for plantar fasciitis.

20.  Entitlement to service connection for hyperhidrosis resulting in sweating of the hands and feet, to include as secondary to service connected psychiatric disability.

21.  Entitlement to service connection for neck cysts.

22.  Entitlement to service connection for extreme fatigue, to include as secondary to sleep apnea and/or service-connected psychiatric disability.

23.  Entitlement to service connection for tinnitus, to include as secondary to service connected psychiatric disability. 

24.  Entitlement to service connection for a disability manifested as impaired coordination, to include as secondary to service-connected psychiatric disability

25.  Entitlement to service connection for left ear pain, to include as secondary to or as a symptom of TMJ.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 (Issues 1 thru 4) and June 2013 rating decisions (Issues 5 thru 25) by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).   

The record reflects denials of service connection for bilateral knee disabilities by unappealed October 2000 and April 2002 rating decisions and a January 2004 rating decision that reopened and denied claims for service connection for bilateral knee disabilities.  The record also reflects unappealed May 1999 and March 2002 rating decisions that denied service connection for a lumbar spine disability.  As timely appeals were not perfected with respect to any of these decisions, they are final and require the submission of new and material evidence to be reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  Following review of the evidence and contentions, to include in sworn testimony to the undersigned-the credibility of which must be presumed true for the purpose of determining whether new and material evidence has been received to reopen a claim as set forth in Justus v. Principi, 3 Vet. App. 510, 513 (1992)-received since these final decisions, and based on the low threshold for making such a determination, the undersigned finds that new and material evidence has been received to reopen the claims for service connection for bilateral knee and lumbar spine disabilities.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The reopened claims for service connection for bilateral knee and lumbar spine disabilities have been listed accordingly on the Title Page, and based on review of the evidence and sworn testimony as to the Veteran's true contentions with respect to such matters, the issues on appeal have been recharacterized as listed on the Title Page.  As discussed at the hearing before the undersigned, because the June 2013 rating decision is not final, the claim for CUE in this decision, listed as an issue for consideration in the October 2014 statement of the case (SOC), is not ripe for appellate review and has accordingly not been listed on the Title Page.    

The Veteran, through a statement from his representative received in October 2017, has waived initial Agency of Original Jurisdiction (AOJ) review of additional VA evidence received since the March 2013 and October 2014 SOCs addressing the matters on appeal.  
 
The claims for service connection for headaches, tinnitus, sleep apnea, extreme fatigue, left ear pain, an enlarged prostate, and hyperhidrosis of the hands and feet are adjudicated in the decision below.  The remaining issues on appeal addressed in the REMAND portion of the decision below require additional development and are REMANDED to the AOJ. 

FINDINGS OF FACT

1.  The Veteran reported having problems with headaches at separation from service; he has competently and credibly asserting having headaches from service to the present time; and a VA clinician has stated that the Veteran suffers from headaches that began in service.  

2.  The Veteran's duties as a motor vehicle operator during his Unites States Marine Corps service are consistent with exposure to acoustic trauma.  

3.  The Veteran has competently and credibly asserting having tinnitus from service to the present time and a VA clinician has linked current tinnitus to in-service acoustic trauma.  

4.  The Veteran has competently and credibly asserting having symptoms of sleep apnea from service to the present time and a physician has linked current disability due to sleep apnea to service; a VA clinician has linked fatigue to sleep apnea.    

5.  A VA clinician has linked left ear pain to the Veteran's serve connected TMJ. 

6.  At no time since the filing of the claim for serve connection for this disability has an enlarged prostate been shown.

7.  The most probative evidence of record weighs against a conclusion that hyperhidrosis of the hands and feet is etiologically related to service or service-connected psychiatric disability, to include by way of aggravation.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for sleep apnea, and extreme fatigue as a symptom thereof, are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

4.  The criteria for service connection for severe left ear pain as a symptom of TMJ are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for an enlarged prostate are not met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
  
6.  The criteria for service connection for hyperhidrosis of the hands and feet, to include as secondary to service connected psychiatric disability, are not met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor his representative have raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also in this regard, the development requested in the August 2016 remand; namely, the obtaining of an adequate addendum opinion, has been completed.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is similarly considered. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310(a) was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310(a)  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Analyzing first the claims for service connection for headaches and tinnitus with the above criteria in mind, the service treatment reports (STRs) include a medical history collected in March 1998 in conjunction with separation from service of the Veteran having problems with headaches since 1996 located in the mid portion of this head that involved sharp pain at an intensity level of 7/10.  He reported that these headaches typically lasted 2 to 3 minutes at a time but could last for 10 minutes at a time.  The STRs do not reflect tinnitus but the Veteran's DD Form 214 reflects indicates that his duties in the United States Marine Corps (motor vehicle operator) were consistent with exposure to acoustic trauma.  After service, a May 2014 Disability Benefits Questionnaire (DBQ) completed by a VA physician indicated that the Veteran suffers from migraine headaches that began in service, and a November 2014 VA examination resulted in the opinion by the examiner that the Veteran has tinnitus that was etiologically related to in-service exposure to noise.  

The Veteran, to include in sworn testimony to the undersigned, has reported that he has suffered from tinnitus and headaches from service to the present time.  Both tinnitus and headaches are lay-observable conditions, with the Court specifically finding that tinnitus is such.  Charles, supra.  Given the contemporaneous headache complaints at service separation; the conceded in-service exposure to acoustic trauma during service; the competent assertions of continuity of tinnitus and headaches from service to the present time; and the May 2014 and November 2014 opinions by medical professionals set forth above, the Board finds that service connection for headaches and tinnitus is warranted.  All reasonable doubt in this regard has again been resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

The Board also finds sufficient evidence to grant the claim for service connection for sleep apnea.  Again, symptoms of a sleep apnea are lay observable, and the Veteran has asserted that he has had such problems from service to the present time.  The record also includes a May 2014 DBQ completed by a physician indicating that the Veteran has had "symptoms of nocturnal choking sensation[s] and nocturnal dyspnea since 1995 [which would coincide with service], which are signs and symptoms of sleep apnea and upper airways resistance."  In short therefore, given the competent assertions of continuity of symptoms of sleep apnea from service to the present time and the May 2014 opinion linking the Veteran's sleep apnea to service, the Board finds the service connection for sleep apnea is warranted.  All reasonable doubt in this regard has again been resolved in the Veteran's favor.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

With respect to severe ear pain and fatigue, without a diagnosed or identifiable underlying malady or condition, these symptoms in and of itself do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Such facts notwithstanding, April 2016 VA examinations attributed severe ear pain to the Veteran's service connected TMJ and fatigue [chronic fatigue syndrome was not diagnosed at this examination and the Veteran at that time stated that he had never been so diagnosed] to sleep apnea.  As such, the Board finds that service connection for severe ear pain as a symptom of TMJ and fatigue as a symptom of sleep apnea is warranted.  

Turning to an enlarged prostate, a normal sized prostate was shown upon ultrasounds conducted in February 9, 2011, and November 21, 2013; an enlarged prostate was not included on a May 19, 2017, "active problem list" contained on a VA outpatient treatment report of record; and the record does not otherwise reflect clinical evidence of an enlarged prostate at any time since the Veteran filed his claim for service connection for this disability.  As such, the claim for service connection for an enlarged prostate must be denied on the basis of there being no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  In making this determination, the Board has considered the Veteran's contentions and testimony asserting that he has an enlarged prostate that is etiologically relate to service, but as a layperson, he is not competent to make such an assertion.  Woehlaert, supra.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an enlarged prostate; as such, this claim must be denied.  Gilbert, supra.

With respect to service connection for hyperhidrosis, the assertion of entitlement is one of secondary connection due to psychiatric disability, to include medication taken therefore, that results in sweating of the hands and feet, as well as primary service connection directly due to service.  See March 8, 2017, hearing transcript (T.), pages 126-130.  With respect to primary service connection, while the Veteran testified that he experienced sweating of the hands and feet and during service associated with hyperhidrosis or a related condition, the STRs, to include the reports from the separation examination and a medical history collected at that time, are silent for hyperhidrosis of the feet or hands or symptoms related thereto.  In fact, that Veteran specifically denied having a skin disability on his medical history collected at separation from service. 

The Veteran was afforded a VA opinion to address his claim of secondary service connection hyperhidrosis in November 2016, and the conclusion by the examiner was that it was that it was less likely than not that the Veteran's hyperhidrosis was proximately due to or the result of service connected psychiatric disability.  The rationale provided for this opinion was that the skin condition at issue was "recurrent as a  . . . benign tumor composed of adipose tissue usually found just below the skin and is unrelated to any psychiatric conditions."  

The opinion by the November 2016 examiner was also that the skin condition at issue was less likely as not aggravated by service connected psychiatric disability, with the following rationale provided for this opinion: 

It is the opinion of this examiner that this [V]eteran's lipomas were less likely as not aggravated beyond its natural progression by his service connected post-traumatic stress disorder with major depression and psychosis, recurrent as these are a benign tumor composed of adipose tissue and are not affected by psychiatric conditions or the medications used to treat them.  

The Board finds the November 2016 opinions-which are documented to have been based on the Veteran's electronic medical record and are supported by adequate rationale-to be definitive as to the matter of entitlement to service connection for hyperhidrosis as secondary to psychiatric disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In making this determination, the Board has considered the Veteran's contentions and testimony asserting that he has hyperhidrosis manifested as sweating of the hands and feet as a result of service connected psychiatric disability, but as a layperson, he is not competent to make such an assertion.  Woehlaert, supra.  

With regard to the Veteran's assertions relating a current disability manifested by sweating of the hands and feet to serve, while the Veteran is competent to report such symptoms, the Board finds such assertions to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  As set forth above, while reporting several disabilities at separation from service (as discussed in the remand that follows this decision), the Veteran specifically denied having a skin disability upon separation from service.  He also made no reference to a skin disability/sweating of the hands or feet in his initial application for service connection filed in April 1998.  Such silence in applying for benefits, when the Veteran is otherwise affirmatively speaking, does not support a finding of continuous problems with sweating of the hands and feet beginning is service.  

While the Veteran was not provided with a VA opinion addressing the matter of direct service connection for the manifestations asserted to be related to hyperhidrosis, such an opinion is not required in the absence of evidence indicating that the claimed disability may be related to service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed above, the undersigned has found that the Veteran's reports of in-service sweating of the hands and feet that has continued since service to not be credible.  There is no other indication that hyperhidrosis is related to service, and in the absence of such an indication, a VA opinion with respect to direct service connection for this condition is not required.  

In short, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hyperhidrosis of the hands and feet, to include as secondary to service connected psychiatric disability.  As such, this claim must be denied.  Gilbert, supra.
  


ORDER

Service connection for headaches is granted.  

Service connection for tinnitus is granted. 

Service connection for sleep apnea is granted.

Service connection for fatigue as a symptom of sleep apnea is granted.  

Service connection for severe left ear pain as a symptom of TMJ is granted.  

Service connection for an enlarged prostate is denied. 

Service connection for hyperhidrosis of the hands and feet, to include as secondary to service connected psychiatric disability, is denied. 

REMAND

First with respect to the claims for service connection for the orthopedic disabilities at issue (lumbar spine, neck, left ankle, bilateral shoulder, bilateral hip, thoracic spine, and bilateral knee disabilities), in addition to claiming that service connection with respect to these disabilities (with the exception of a bilateral shoulder disability) is warranted as secondary to service connected right ankle disability, the Veteran has asserted, to include in sworn testimony to the undersigned, that these disabilities are directly related to service, to include as a result of having to lift heavy objects therein and a hard landing from a helicopter jump.  

Supporting some of the above assertions are the STRs, in particular the medical history collected at separation from service, wherein the Veteran reported that he suffered from back, neck, and bilateral knee pain.  Also of record is a July 1995 STR in which the Veteran described pain in the left side of the back with shortness of breath.  The assessment was intercostal strain versus resolving upper respiratory infection.  A March 1998 bone scan of the left ankle revealed positive findings over the medial malleolus.  Post service clinical evidence supporting some of the Veteran's assertions includes a June 2000 VA examination, conducted within two years of service, that resulted in diagnoses of lumbosacral strain and bilateral patellofemoral syndrome.  This examination was not accompanied by a medical opinion as to whether the Veteran had a lumbar spine or knee disability that was related to in-service events, symptomatology, or pathology, and the record otherwise does not reflect a medical opinion as to whether any of musculoskeletal disabilities at issue are directly related to service.  

Given the relevant in service and post service clinical evidence discussed above, and the Veteran's competent lay assertions as to experiencing pain from service to the present time associated with lumbar spine, neck, left ankle, bilateral shoulder, bilateral hip, thoracic spine, and bilateral knee disabilities-which the undersigned finds credible for the purposes of making this conclusion-the Board concludes that the Veteran must be afforded a VA examination to address the claims for service connection for these disabilities that include opinions as to whether any such disability is directly related to service in order to fulfill the duty to assist the Veteran with respect to these claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.  

The clinician who conducts the examination described above will also be requested to express an opinion as to whether the Veteran has a lumbar spine, neck, left ankle, hip, thoracic spine, or knee disability that is etiologically related to the service connected right ankle disability, to include by way of aggravation.  In this regard, while a September 2011 VA examination resulted in an opinion that thoracic spine and bilateral knee and hip disabilities were not at least as likely as not the result of an altered gait pattern caused by the service connected right ankle disability, no opinion as to whether any such disability had been aggravated by right ankle disability was provided at that time.  Barr v. Nicholson, 21 Vet. App. 303, 307(2007) (holding that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

With respect to the remaining claims for service connection on appeal that have not been addressed; namely, claims for service connection for sciatica of the left leg; a disability manifested by muscle twitching/spasms; bilateral hand numbness; fibromyalgia; disabilities manifested by right lower and bilateral upper extremity numbness, tingling, and pain; urinary incontinence, to include as secondary to fibromyalgia; plantar fasciitis; neck cysts; and impaired coordination, to include as secondary to service-connected psychiatric disability, there are STRs that are relevant to some of these claims.  Such include the Veteran's report on the medical history collected in conjunction with separation from service of symptoms to include swollen or painful joints, leg cramps, foot trouble, and right hand pain.  In addition, a July 1994 STR reflects treatment for a painful furuncle with a purulent discharge on the back of the neck.  There are also relevant post-service clinical findings with respect to these claims.  Such include a VA outpatient treatment report dated in February 2010 reflecting plantar fasciitis; a May 19, 2017, problem list contained within VA outpatient treatment reports of record reflecting myofascial pain, neck pain, urinary incontinence, fibromyalgia, and polyarthralgia; and an August 2015 VA examination indicating the Veteran had urinary incontinence due to fibromyalgia.  

Given the clinical evidence set forth and the Veteran's assertion as to continuity of symptomatology associated with these conditions from service to the present time, the undersigned finds that the Veteran should be afforded VA examinations addressing the claims for service connection for sciatica of the left leg; a disability manifested by muscle twitching/spasms; bilateral hand numbness; fibromyalgia; disabilities manifested by right lower and bilateral upper extremity numbness, tingling, and pain; urinary incontinence, to include as secondary to fibromyalgia; plantar fasciitis; neck cysts; and a disability manifested by impaired coordination, to include as secondary to service-connected psychiatric disability that include opinions as to whether any of these manifestations are etiologically related to service, with an additional opinion as to whether the Veteran has impaired coordination that is etiologically related to service-connected psychiatric disability, to include by way of aggravation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.  In this regard, while the Veteran's representative testified at the hearing before the undersigned (T. page 44) that a May 2014 DBQ linked fibromyalgia to service, in point of fact this DBQ indicated the Veteran had fibromyalgia but expressed no opinion as to its etiology. 

Finally with respect to the claim for an increased rating for the service connected right ankle sprain, review of the record reflects that the Veteran was last afforded a VA compensation examination to assess the severity of this disability in December 2008, and the Veteran testified to the undersigned (T.137) that his disability has worsened since he was last afforded a VA examination (which he stated was in 2010).  As such, the AOJ will be directed to provide the Veteran with a VA compensation examination to assess the severity the service of the service connected right ankle sprain.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the Veteran a VA examination that includes opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that:  

a) The Veteran has a lumbar spine, neck, left ankle, shoulder, hip, thoracic spine, or knee disability that is etiologically related to service, to include as result of lifting heavy objects and/or a jump from a helicopter therein.  In rendering these opinions, consideration of the Veteran's assertion of continuity of relevant symptomatology from service to present time should be documented. 

b) The Veteran has a lumbar spine, neck, left ankle,  hip, thoracic spine, or knee disability that is etiologically related, to include by way of aggravation, to an altered gait pattern caused by the service connected right ankle disability or any other manifestations thereof.  

The electronic record, to include a copy of this remand, must be provided to the examiner, and the examiner should provide reasons for the opinions. 

2.  The AOJ should afford the Veteran VA examinations that includes opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that:  

a) The Veteran has sciatica of the left leg; a disability manifested by muscle twitching/spasms; hand numbness; fibromyalgia; a disability manifested by right lower extremity or upper extremity numbness, tingling, and pain; urinary incontinence, to include as secondary to fibromyalgia; plantar fasciitis; neck cysts; or a disability manifested by impaired coordination that is etiologically related to service.  In rendering these opinions, consideration of the Veteran's assertion of continuity of relevant symptomatology from service to present time should be documented. 

b) The Veteran has a disability manifested by impaired coordination that is etiologically related, to include by way of aggravation, to service connected psychiatric disability.  

The electronic record, to include a copy of this remand, must be provided to each examiner, and each examiner should provide reasons for the opinions. 

3.  The AOJ should afford the Veteran a VA examination to determine the nature, severity, and extent of the current pathology associated with the service connected right ankle sprain.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing in both ankles should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the service connected right ankle sprain, to include during flare-ups.  If flare-ups are not shown during the examination, the examiner should conduct efforts to obtain adequate information regarding the impairment resulting from flare-ups by alternative means, to include statements as to any such impairment by the Veteran himself.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).
 
4.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claims that have been remanded.  If a benefit sought in connection with any such claim remains denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental SOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


